PER CURIAM.
The petition for writ of certiorari is GRANTED, and the final order QUASHED. See Dep’t of Highway Safety & Motor Vehicles v. Utley, 930 So.2d 698 (Fla. 1st DCA 2006) (Hawkes, J., concurring). The arrest report indicates that Officer D. Fucci of the Jacksonville Sheriffs Office was flagged down by a motorist while the officer was conducting stationary speed enforcement. The motorist proceeded to advise Officer Fucci that he had observed a green Honda mini-van east*432bound on Baymeadows Road. According to the motorist, the van was weaving in and out of its lane and the driver appeared to be impaired. Officer Fucci then observed the van weaving in and out of its lane until it stopped at a traffic light. At this point, Officer Fucci requested that Officer I.G. Owens stop the vehicle. The driver of the green Honda mini-van was determined to be respondent. Respondent was arrested for driving under the influence of alcohol.
Under the facts of this case, objective evidence established probable cause to believe that respondent was impaired while he was operating his motor vehicle. Accordingly, the absence of a statement in the arrest report, indicating that Officer Fucci initiated the stop for suspicion of impairment, does not operate to negate the objective existence of probable cause. See Whren v. United States, 517 U.S. 806, 813, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996).
ALLEN, BENTON, and HAWKES, JJ., concur.